Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 03/15/2020:
Cancelation of Claim 3 is acknowledged.
New Claims 15 to 17 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jostler (US 2006/0280914). In view of Cerf (US 4945709).
Regarding Claims 1, 4 and 5:
Jostler discloses a process that would result in increasing the tear resistance of a thermoplastic film or web material  comprising, forming an edge folded film while the film is moving by lifting the edges of the film upward to establish a fold point and then folding the lifted edges to overlap the film, pressing the film to lower the position of the film to establish a desired width of the overlap (Figures 5 and 8, a folded edge is formed on a film 2 by lifting the edge of the film and then folding by using folding rails 4 that can be considered a “twisted plate” short of any additional limitation).
Jostler does not disclose the thermoplastic film being a heat shrunk film but folding the edges of a film or web material for increasing the tear resistance is called “hemming” and is a common practice in the art to increase tear resistance and also to obtain a straight edge, so it would be obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date 

Jostler does not disclose film wrapping a bundle, or heat shrinking the film wrapping the bundle by conveying in a heat shrink tunnel.
Cerf teaches the use of heat shrunk film to wrap a bundle and heat shrinking the film on a heat shrink tunnel (Column 2, lines 25 to 30, The package is next transported through a heat tunnel where the film shrinks tightly around it to complete the wrapping of the package).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Jostler the teachings of Cerf and use the heat shrunk film with increased tear resistance of Jostler for wrapping a bundle to be passed through a shrink tunnel so that the packaging material is shrunk since that is a common use for such material.  

Regarding Claim 2:
As discussed above, the modified invention of Jostler discloses the claimed invention as recited.
Jostler discloses sealing of the folded edges to maintain the fold in a proper position but does not disclose using electrostatic sealing. 
Cerf teaches that the use of electrostatic sealing to create seals on overlapping edges of heat shrunk film is a common practice in the art.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Jostler the teachings of Cerf and use electrostatic sealing to create seals in the folded edges of the heat shrunk film since the use of that kind of sealing is well known in the art for sealing overlapped layers of heat shrunk film. 
Regarding Claim 6:
Jostlers discloses pressing the film to lower the position of the film to change the width of the overlap (Figures 2 and 3a to 3e, the film 2 has the edge lifted and then pressed and lowered on rail 4to make the 

Regarding Claims 15 to 17:
Jostler discloses that the film is pressed down by a roller at a location on the film adjacent the length of the twisted plate where the edges of the film is folded (Figure 4, there are rollers pressing down the film after the folding rails 4 and 6).

Response to Arguments
Applicant's arguments filed 03/10/2021 and 03/15/2021 have been fully considered but they are not persuasive. 
The Applicant still argues that the restriction requirement is improper since the apparatus is limited to the same limitations found in the process. The Examiner responds that at no moment it is argued that the apparatus is capable or not to practice the process. Given the breath of the claims the Examiner responds that the process as claimed can be practiced by another and materially different apparatus, such as the one used on this action and that is the definition of used for independent or distinct inventions as indicated in the Restriction requirement.
The Applicant traverses the rejection indicating that the examiner's assertion that Jostler shows pressing the film to lower the position of the film to establish a fold point is inaccurate. The Examiner disagrees, as can be seen in the figures Jostler presses the film by the folding rails establishing a folding point as claimed; maybe not the same way as the Applicant shows in the specification, but surely meets the claims.
The Applicant argues that the reinforced material of Jostler is used to make bags and that there is no motivation to combine and that Cerf is “remote art”. The Examiners disagree, Jostler discloses reinforcing and obtaining straight edges for a thermoplastic film or web material by folding the edges of the material, surely does not disclose the heat tunnel, while Cerf teaches using a thermoplastic film or web material for wrapping a bundle on a heat tunnel, using the reinforced material would be obvious as discussed in the rejection.

The Applicant lastly argues that the folding rails cannot be considered a “twisted plate”. Surely the folding rails of Jostler are not identical to the twisted plates 4 of Figures 3 and 4 of the Application; but again, the twisted plates are just named that way but no description of them is provided whatsoever on the claims so it is proper for the Examiner to consider the folding rails as the claimed twisted plates.
The Examiner considers that a proper disclosure in the claims of Figures 3 and 4, including the twisted plates and film folding rollers would overcome the references on the record. Also the Examiner wants to indicate that he is open to an interview to discuss the case.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731